IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LION INS. CO. SERVICED BY             NOT FINAL UNTIL TIME EXPIRES TO
PACKARD CLAIMS                        FILE MOTION FOR REHEARING AND
ADMINISTRATION, INC. AND              DISPOSITION THEREOF IF FILED
SOUTHEAST PERSONNEL
LEASING, INC.,                        CASE NO. 1D15-1314

      Appellants,

v.

PEDRO MERCEDES,

      Appellee.

_____________________________/

Opinion filed October 5, 2015.

An appeal from an order of the Judge of Compensation Claims.
Timothy M. Basquill, Judge.

Date of Accident: January 26, 2008.

William H. Rogner and Anthony M. Amelio, Winter Park, for Appellants.

Jane-Robin Wender, West Palm Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, OSTERHAUS, and WINOKUR, JJ., CONCUR.